OPINION
By THE COURT:
The above entitled cause is now being determined on defendant-appellee’s application for rehearing. A three page memorandum is appended to the application.
We have read the authorities cited, but do not think they are in point.
We had in mind the proposition advanced before releasing the original opinion. The plaintiff’s — Mrs. Barger’s obligation to pay could not be'construed as an oral promise to pay the debt qf another.
Her obligation to the Fidelity Building Association was in writing and was contemporaneous with and in furtherance of the sale and purchase of the real estate in question.
Counsel in their brief urge that Mrs. Barger was a guarantor and not a surety.
According to text writers the two terms are very frequently used synonymously. We think it could make no difference as to which is the correct characterization.
The application for rehearing will be overruled.
BARNES, P. J., HORNBECK and GEIGER, JJ. concur.